SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, November Commission File Number 001-31395 Sonde Resources Corp. (Translation of registrant’s name into English) Suite 3200, 500 - 4th Avenue SW, Calgary, Alberta, Canada T2P 2V6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 1. Interim Financial Statements for the three months ended September 30, 2011. 2. Management's Discussion and Analysis for the three months ended September 30, 2011. 3. Canadian Form 52-109F2 Certification of Interim Filings – CEO. 4. Canadian Form 52-109F2 Certification of Interim Filings – CFO. This Report on Form 6-K is incorporated by reference into the Registration Statements on Form F-3 and Form S-8of the Registrant, which were originally filed with the Securities and Exchange Commission on April 21, 2010 (File No. 333-166209) and August 8, 2011 (File No. 333-176261), respectively. Document 1 SONDE RESOURCES CORP. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (unaudited) September 30 December 31 January 1 2010 (Restated - note 18e) (CDN$ thousands) Assets Current Cash and cash equivalents (note 16) Restricted cash (note 5a) Accounts receivable Derivative financial assets (note 8) Prepaid expenses and deposits Assets of discontinued operations (note 5) Long term portion of prepaid expenses and deposits Exploration and evaluation assets (note 6) Property, plant and equipment, net (note 6) Assets of discontinued operations (note 5) Liabilities Current Accounts payable and accrued liabilities Stock based compensation liability (note 15) 55 Provisions (note 10) Derivative financial liabilities (note 8) Short term debt (note 11) Liabilities of discontinued operations (note 5) Decommissioning provision Liabilities of discontinued operations (note 5) Contingencies and commitments (note 17) Shareholders’ Equity Share capital Warrants 76 Contributed surplus Foreign currency translation reserve ) Deficit ) ) ) See accompanying notes to the unaudited condensed consolidated financial statements On behalf of the Board, (Signed) “Jack Schanck” (Signed) “W. Gordon Lancaster” Jack Schanck W. Gordon Lancaster Director and Chief Executive Officer Director Sonde Resources Corp.
